Citation Nr: 0604339	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-31 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from June 1970 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic asthmatic bronchitis.  In 
December 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for chronic asthmatic bronchitis is GRANTED.  

The issue of the veteran's entitlement to service connection 
for chronic asthmatic bronchitis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In July 1990, the RO denied service connection for 
chronic asthmatic bronchitis.  The veteran was informed in 
writing of the adverse determination and his appellate rights 
in August 1990.  He did not submit a notice of disagreement 
with the adverse decision.  

2.  The documentation submitted since the July 1990 rating 
decision is relevant and probative of the issue at hand.  




CONCLUSION OF LAW

The July 1990 RO decision which denied service connection for 
chronic asthmatic bronchitis is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic asthmatic 
bronchitis has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic asthmatic bronchitis, the 
Board observes that the RO issued VCAA notices to the veteran 
in May 2003 and October 2003 which informed him of the 
evidence needed to support his application; what actions he 
needed to undertake; and how the VA would assist him in 
developing his application.  The May 2003 VCAA notice was 
issued to the veteran prior to the January 2004 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's 
application.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  The veteran was 
afforded a video conference hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Given the favorable resolution below, 
the Board finds that appellate review of the veteran's 
application would not constitute prejudicial error.  

II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2005).  

A.  Prior RO Decision

In July 1990, the RO denied service connection for chronic 
asthmatic bronchitis as the disorder had existed prior to 
service entrance and did not increase in severity beyond its 
normal progression during active service.  In August 1990, 
the veteran was informed in writing of the adverse decision 
and his appellate rights.  The veteran did not subsequently 
submit a notice of disagreement with the decision.  

The evidence considered by the RO in formulating its July 
1990 rating decision may be briefly summarized.  The report 
of the veteran's February 1970 pre-induction physical 
evaluation notes that the veteran had a history of 
"childhood asthma only."  The military examiner noted that 
the veteran's childhood asthma was not considered disabling.  
The veteran was found to be physically qualified for 
induction.  Army treatment entries dated in September 1970 
indicate that he complained of chest pain, congestion and 
tightness.  Impressions of questionable asthmatic bronchitis 
were advanced.  The report of the veteran's December 1971 
physical examination for service separation states that the 
veteran's lungs and chest were found to be normal.  A 
contemporaneous chest X-ray study was reported to be normal.  
In his September 1989 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran asserted that he 
sustained his initial asthma attack during active service.  
VA clinical documentation dated in February 1990 relates that 
the veteran was diagnosed with bronchial asthma.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2005) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2005).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the July 1990 rating 
decision denying service connection for chronic asthmatic 
bronchitis consists of VA examination and clinical 
documentation, private clinical documentation, the transcript 
of the December 2005 video conference hearing before the 
undersigned Veterans Law Judge, and written statements from 
the veteran.  In his January 2004 notice of disagreement, the 
veteran acknowledged that his asthmatic bronchitis had 
existed prior to service entrance.  He advanced that the 
pre-existing disorder was aggravated during active service 
when he was stationed at Army facilities in the southern 
United States and the Republic of Korea.  He reported that 
his asthmatic bronchitis necessitated the use of "inhalers 
throughout my tour of duty" which had not been required 
prior to service.  At the December 2005 video conference 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he self-medicated his recurrent 
inservice asthmatic attacks.  The Board finds that the 
veteran's January 2004 notice of disagreement and December 
2005 testimony constitute new and material evidence in that 
they are of such significance that they must be addressed in 
order to fairly decide the merits of the veteran's case.   As 
new and material evidence has been received, the veteran's 
claim of entitlement to service connection for chronic 
asthmatic bronchitis is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic asthmatic bronchitis is 
GRANTED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic asthmatic 
bronchitis is to be determined following a de novo review of 
the entire record.  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his chronic asthmatic bronchitis.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic asthmatic bronchitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic asthmatic bronchitis had its 
onset during active service; if found to 
have existed prior to service entrance, 
to have increased in severity beyond its 
natural progression during active 
service; or is in any other way causally 
related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic asthmatic bronchitis with express 
consideration of the provisions of 38 
U.S.C.A. §§ 1111, 1137 (West 2002) and 38 
C.F.R. § 3.304(b) (2005).  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


